Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 21 October 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 46
My dearest Louisa.
Ghent 21. October 1814.

Nothing from you since your Letter of 13. September, from which I conclude that you ceased writing, after receiving mine of 23. August. I cannot expect that you wrote again, until you received mine of 23. September, so that I have the prospect of being a full month without hearing from you—I have a Letter of 21. September from Mr Harris, and it reached me the twenty-second day from its date—quicker than any other I have had from St: Petersburg; but it is altogether upon public business and does not mention you—According to my calculations the first Letter I can now anticipate from you, will be dated the 15th: of this Month, and if the Post-Office will be indulgent I may receive it on the 8th: of November—I trust it will not be delayed beyond the 11th. It is possible I may then not be here to receive it; but for the present, I do not expect to leave this place at an earlier day—According to present appearances I may make up my mind to a winter’s journey; but it will be cheered with the pleasure of returning to you.
Mr Boyd left us yesterday morning for Paris—I wrote you that the Transit, in which he arrived at Bordeaux, was obliged to come from America without a Cartel—We applied for one, for her return; but have not yet received the answer to our application—Nor have we yet received the Passport for the Herald, though it was applied for on the 7th: of September—The English Newspapers have been very busy about the Transit, and as usual, give a mixture of truth and of lies in their account of her.
We have English Papers to the 15th. and there had arrived a Spanish vessel from New-York with newspapers to 4. September—Alexandria had been taken by a capitulation on the 29th: of August—Fort Warburton had been blown up, by our own officer stationed there, without necessity; but as he alledges by order from General Winder—There is the official report from Winder to the Secretary of War of the transactions immediately preceding the capture of Washington—It proves the total want of preparation for an attack, which it was impossible not to have foreseen as in the highest degree probable—Armstrong upon whom the blame appears principally to attach, has resigned, and the War Department has devolved upon Mr: Monroe—Baltimore, Philadelphia, and New-York, were panic struck to such a degree that if Cockburn and Ross with their four thousand men had had the Spirit to march against them, it is about an even chance that they would have all capitulated—The Banks for several days stopped their payments of Specie—The Governor of Pennsylvania ordered out the militia of several Counties for the defence of Philadelphia, there was a muster of militia too at New-York, and as the papers latest from both those Cities begin to blusters, it may be taken for granted that the danger was over—The President had returned to Washington.
There is nothing authentic from the Canadian side—The attack by the British on Fort Erie, on the 15th: of Augt. was more disastrous to them than General Gaines’s first account had announced—Drummond’s official report, acknowledges a loss in killed wounded and missing, of 900 men—but he received a reinforcement of three regiments two days after; and the surrender of Fort Erie was still expected—There are rumours that before the British took Plattsburg there was a battle in which they lost 2000 men—I have told you the news that will come from that quarter—It will be more important that the affair at Washington.
Mr Gallatin and his son, Mr Bayard and Mr Hughes, are gone upon an excursion to Antwerp, and perhaps to Bruxelles. We expect them back this Evening.—The Neptune is ordered to sail immediately for Brest, and Mr and Mrs: Smith have determined to go in her—They will go to Antwerp to embark in two or three days—Their embarrassments and mine concerning them are not at an end—Their return to Russia would have made them ten-fold greater—Before I left St: Petersburg I had supplied him amply, according to his own calculation, with the means of returning to the United States—You know what he obtained from you.—He arrived at Amsterdam, and wrote me, that he had neither the means of staying there nor of moving—I continue to pay him his full Salary to the end of the year; and he is yet pressing for more—By going to Brest in the Neptune they must incur the risk of staying there perhaps two or three Months; but if they do not go now they must eventually go there by land, probably in the dead of Winter, and at an enormous expence; for notwithstanding every thing that has happened he has not yet acquired one idea of economy. If they should miss the opportunity by the Neptune they would have no other means of getting home, for the British Admiralty have refused any more Passports for passengers by our Cartels, and with his wife and child, the danger would be too great to embark, exposed to the chance of capture—When they are once safely landed in America, I shall be relieved from one great trouble
A Letter from Mr Beasley is this instant brought to me dated the 17th: at half past six P.M—He says a Sloop of War had just arrived from the American Coast, with an account of an attempt to take Baltimore—The British loss stated to be between 3 and 400 and ours about 1000 killed and wounded—General Ross killed—The failure said to be owing to our having sunk some Vessells in the River which prevented the co-operation of the Fleet—He adds that the Secretary of the Transport Office had just told him that the same vessel brought American Papers containing the Account that we had totally destroyed the British fleet on lake Champlain.—Beasley writes in extreme haste, and in so few words that I hardly know what part of his news is official, and what mere newspaper rumour—The failure of the attack on Baltimore, I hope is certain, but how it should fail with a loss of less than 400 men, and with a loss on our side of 1000, is very strange—I hope it will turn out that there is on both sides a misstatement with respect to the numbers—Possibly the casualty, as they call it of Ross’s being killed, may have been a damper to the Spirit of his troops—but how they should fail, and be suffered to lose only 400 men, is strange—passing strange! The Times the other day called upon the British Government to make Ross a Lord—Baron Washington, of the Potomack—Ross is said to have been a very distinguished officer, but he disgraced himself by his barbarism at Washington—It is a great pity the ball of justice had not hit Cockburn too—or at least that he could not have been among the wounded left at the mercy of our People.
The news about the fleet on lake Champlain I dare not yet trust—God grant it may prove true!—never, since the national existence of my Country, has it been in a situation of so much peril, and with prospects so terrible before it—No resource, but in our own energies, no reliance, but upon ourselves and upon Heaven! Let us trust and pray that our strength may be proportioned to our trial; and that the virtues suited to the occasion will eventually be brought into action, and lead us to safety and honour.
We are invited to dine with the British Plenipotentiaries next Wednesday—But for this news, how could we have looked them in the face?—Blessing upon you! & my dear Charles!
A.